1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    K.C., a minor,                           Case No.: 17cv683-LAB (NLS)
12                                Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
14    MELANIE VEJMOLA, et al.,
15                            Defendants.
16
17         After some, but not all, of the parties that have appeared jointly moved to
18   dismiss (Docket no. 52), the Court ordered the remaining party—the United States
19   of America—to file its objection, if any, to the case’s being dismissed with
20   prejudice. The objection was to have been filed by March 28; otherwise, the
21   Court’s order cautioned, the case would be dismissed without prejudice. The order
22   also confirmed that the Court would not be retaining jurisdiction to interpret or
23   enforce the settlement agreement.
24         Since then, no objection has been filed. The joint motion to dismiss (Docket
25   no. 52) is GRANTED and this action is DISMISSED WITH PREJUDICE. The
26   parties shall each bear their own costs and attorney’s fees.
27   ///
28   ///

                                               1
                                                                        17cv683-LAB (NLS)
1         The Court does not retain jurisdiction to interpret or enforce any settlement
2    agreement among the parties. This order does not prevent the parties from
3    seeking approval of a minor’s compromise in state court.
4         IT IS SO ORDERED.
5    Dated: April 4, 2019
6
7                                          Hon. Larry Alan Burns
                                           Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                        17cv683-LAB (NLS)
